Citation Nr: 1428757	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999.

4.  Entitlement to an initial increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  That decision denied a service connection claim for bilateral hearing loss and a § 1151 claim pertaining to PTSD; determined that new and material evidence had not been received to reopen a claim of service connection for back disability and § 1151 claims pertaining to skin rash, body abrasions, bilateral knee disability, bilateral foot disability.  In December 2007, the Veteran filed a notice of disagreement (NOD) with regard to these issues.  In November 2008, the RO issued a statement of the case (SOC).  That same month, the Veteran perfected his substantive appeal.  In April 2010, the Veteran testified at a video conference hearing before the Board.  A transcript of the proceeding has been associated with the claims file.

In June 2010, the Board issued a decision wherein it dismissed the Veteran's claim for service connection for bilateral hearing loss and the issue of whether new and material evidence had been received to reopen the § 1151 claim pertaining to bilateral foot disability.  The Board also found that new and material evidence had not been received to reopen the claim of service connection for back disability.  The Board remanded the issue of entitlement to compensation pursuant to § 1151 for depression and PTSD, and the issues of whether new and material evidence had been received to reopen the § 1151 claims pertaining to skin rash, body abrasions, and bilateral knee disability, for additional development.

In April 2012, the Appeals Management Center (AMC) issued a rating decision granting entitlement to compensation for PTSD pursuant to 38 U.S.C.A. § 1151, with an evaluation of 30 percent effective October 25, 2006, and 70 percent effective February 1, 2012.  In May 2012, the Veteran filed a NOD with the assigned disability ratings.  A SOC was not issued in response to the NOD.

In June 2012, the AMC issued a rating decision granting compensation for depressive disorder pursuant to 38 U.S.C.A. § 1151, with an evaluation of 10 percent effective August 9, 2005.  The AMC also issued a supplemental statement of the case (SSOC), continuing the previous determination that new and material evidence had not been submitted to reopen the Veteran's § 1151 claims pertaining to skin rash, body abrasions, and bilateral knee disability.

The Board is satisfied that there has been substantial compliance with the June 2010 remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the Veteran's § 1151 claims pertaining to skin rash, body abrasions, and bilateral knee disability, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.
The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  A March 2005 Board decision denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999.  The Veteran did not perfect an appeal of the March 2005 Board decision.

2.  Additional evidence received since the March 2005 Board decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999, and does not raise a reasonable possibility of substantiating the claim.

3.  A March 2005 Board decision denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999.  The Veteran did not perfect an appeal of the March 2005 Board decision.

4.  Additional evidence received since the March 2005 Board decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999, and does not raise a reasonable possibility of substantiating the claim.

5.  A March 2005 Board decision denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999.  The Veteran did not perfect an appeal of the March 2005 Board decision.

6.  Additional evidence received since the March 2005 Board decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A March 2005 Board decision denying the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the March 2005 Board decision, new and material evidence has not been received with respect to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A March 2005 Board decision denying the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  Since the March 2005 Board decision, new and material evidence has not been received with respect to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  A March 2005 Board decision denying the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

6.  Since the March 2005 Board decision, new and material evidence has not been received with respect to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In June 2010, pursuant to the Board's remand, the Veteran was afforded adequate notice.  The notice letter advised the Veteran of the evidence and information necessary to reopen his claims; the reasons for the March 2005 Board denial; and the specific evidence required to establish entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The notice letter also informed the Veteran of how VA determines disability ratings and effective dates.  The Veteran was afforded a meaningful opportunity to participate in the processing of his claims and given ample time to respond.

The Veteran, through his representative, has argued that the June 2010 notice letter "fail[ed] to notify the Veteran of any of the provisions of 38 U.S.C.A. § 1151" and, therefore, the Board must remand for additional notice letters.  See May 2014 appellate brief.  However, in light of the foregoing, the Board finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.

The Veteran was not afforded VA examinations for his claimed skin rash, body abrasions, and bilateral knee disability; however, with a claim to reopen, the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  See Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Skin rash

The Board denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999.  The Veteran sought no appeal of that decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

The March 2005 Board decision denied the claim because the medical evidence of record at the time did not indicate any relationship between the Veteran's skin rash disorder and the surgery performed on March 1, 1999.

Of record at the time of the Board's March 2005 denial were the Veteran's service treatment records (STRs), VA and private physician statements and clinical records dated through February 2003, and lay statements from the Veteran and others in support of his claim.

The Board finds that new and material evidence to reopen the Veteran's claim has not been submitted to VA.  Since the March 2005 Board decision, numerous VA and private treatment records, Social Security Administration (SSA) records, and statements from the Veteran and others, have been incorporated into the Veteran's claims file.

A review of that evidence reveals multiple medical records-both VA and private-reflecting continued treatment for chronic skin problems, variously diagnosed as intertrigo, urticaria, dermatitis, pruritus, and xerosis.  See, e.g., VA treatment records dated in June 2005 through October 2012; Mayo Clinic treatment records dated in October 2006.   However, no treatment record or other piece of probative evidence associated with the Veteran's claims file since the March 2005 Board denial indicates any association between the Veteran's chronic skin problems and his hernia surgery.  Indeed, a December 2007 VA record indicates the opposite-that the skin rash is "[l]ikely secondary to xerosis."  The Board acknowledges the Veteran's belief that there is a relationship between his skin disability and hernia surgery; however, he is not competent to provide an etiological opinion.  Such a question is complex in nature and requires the specialized knowledge or training of a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence that the Veteran has such medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the new evidence of record since the Board's March 2005 denial is not material, as it fails to indicate any relationship between the Veteran's skin rash disorder and the surgery performed on March 1, 1999-the basis for the Board's prior final denial.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999, has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Body abrasions

The Board denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999.  The Veteran sought no appeal of that decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

The March 2005 Board decision denied the claim because the medical evidence of record at the time did not indicate any relationship between the claimed body abrasions and the surgery performed on March 1, 1999.  Indeed, the Board's decision observed that records "prepared contemporaneously with the surgical treatment" gave "no indication of . . . an abrasion across his chest" during or following the procedure.

Of record at the time of the Board's March 2005 denial were the Veteran's STRs, VA and private physician statements and clinical records dated through February 2003, and lay statements from the Veteran and others in support of his claim.

The Board finds that new and material evidence to reopen the Veteran's claim has not been submitted to VA.  Since the March 2005 Board decision, numerous VA and private treatment records, SSA records, and statements from the Veteran and others, have been incorporated into the Veteran's claims file.

A review of that evidence failed to disclose any residuals of body abrasions or medical treatment related to body abrasions.  In other words, there is no evidence of a current disability.  In fact, at his April 2010 Board hearing, the Veteran stated that the "blood shot" abrasions he saw across his chest after surgery had left no lasting mark or scar.  See hearing transcript at 12.  While the Veteran is certainly competent to describe body abrasions, his statements do not provide that he has been diagnosed with any sort of residual disability as a consequence of the described body abrasions, and the medical evidence of record does not reflect such.  Thus, without any medical evidence of a compensable disability or indication that there is some nexus or link between the alleged disability and the surgery performed on March 1, 1999, the new evidence of record is not material.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999, has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.

Bilateral knee disability

The Board denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999.  The Veteran sought no appeal of that decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

The March 2005 Board decision denied the claim because the medical evidence of record at the time did not indicate any relationship between the claimed bilateral knee disability and the surgery performed on March 1, 1999.

Of record at the time of the Board's March 2005 denial were the Veteran's STRs, VA and private physician statements and clinical records dated through February 2003, and lay statements from the Veteran and others in support of his claim.

The Board finds that new and material evidence to reopen the Veteran's claim has not been submitted to VA.  Since the March 2005 Board decision, numerous VA and private treatment records, SSA records, and statements from the Veteran and others, have been incorporated into the Veteran's claims file.

A review of that evidence reveals continued complaint of, and treatment for, knee pain, later diagnosed as neuropathy.  See, e.g., VA treatment records dated in June 2005 through October 2012; Mayo Clinic treatment records dated in October 2006; see also December 2006 statement of Dr. C. D. H ("neuropathy of the lower extremities").  However, no treatment record or other piece of probative evidence associated with the Veteran's claims file since the March 2005 Board denial indicates any association between the Veteran's diagnosed neuropathy and his hernia surgery.  Indeed, a June 2005 VA treatment record reflects that the Veteran had been "reassured" that his leg pain and other symptoms were not related to his surgery.  The Board acknowledges the Veteran's belief that there is a relationship between his leg pain and hernia surgery; however, he is not competent to provide an etiological opinion.  Such a question is complex in nature and requires the specialized knowledge or training of a medical professional.  See Kahana, 24 Vet. App. at 435.  There is no evidence that the Veteran has such medical knowledge.  See Jandreau, 492 F.3d at 1377 n.4.  Thus, the new evidence of record since the Board's March 2005 denial is not material, as it fails to indicate any relationship between the Veteran's bilateral knee disability, diagnosed as neuropathy, and the surgery performed on March 1, 1999-the basis for the Board's prior final denial.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999, has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.


ORDER

The claim to reopen the previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for skin rash arising from VA treatment on March 1, 1999, is denied.

The claim to reopen the previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for body abrasions arising from VA treatment on March 1, 1999, is denied.

The claim to reopen the previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral knee disability arising from VA treatment on March 1, 1999, is denied.

REMAND

In April 2012, the RO issued a rating decision granting entitlement to compensation for PTSD pursuant to 38 U.S.C.A. § 1151, with an evaluation of 30 percent effective October 25, 2006, and an evaluation of 70 percent from February 1, 2012.  That same month, the Veteran filed a timely NOD with the assigned evaluations.  See also May 2012 supplemental NOD.  No SOC was issued to address the Veteran's NOD.  The appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran will then have an opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's NOD with the April 2012 rating decision, which assigned a disability rating of 30 percent effective October 25, 2006, and a rating of 70 percent from February 1, 2012.  Notify the Veteran that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


